EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Global Music International, Inc. (the "Registrant") on Form 10-QSB for the period ended September 30, 2007, as filed with the Securities and Exchange Commission on the date hereof, the undersigned, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, certify that: (1)The report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the report fairly presents, in all material respects, the financial condition and result of operations of the Registrant. Dated:November 14, 2007 By: /s/James Fallacaro James Fallacaro President and Chief Executive Officer (Principal Executive Officer) Dated:November 14, 2007 By: /s/David R. Allen David R. Allen Chief Financial Officer (Principal Financial and Accounting Officer)
